DETAILED ACTION

Status of Claims
This Office Action is responsive to the amendment filed on 10/31/2022.
Claims 1-3, 5-6 are pending.
Claim 4 is canceled.
Independent claims 1 and 6 are amended.
The objections to the specification; rejections under 35 U.S.C. § 112b, 102, and 103; and one nonstatutory double patenting rejection in the Office Action dated 07/07/22 have been withdrawn in light of applicant’s amendments. 
Upon further examination, the Office has set forth new grounds for rejection. 
Claims 1-3, 5-6 are finally rejected for the reasons stated below.

Claim Objections
Applicant is advised that should claim 5 be found allowable, claim 6 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3 and 5-6 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 1 recites the broad recitation "a positive electrode active material comprising a Li-[Mn-Ti]-O-based material and a dopant (Me) having an oxidation number of 2 to 6", and the claim also recites "wherein the positive electrode material is Li which is the narrower statement of the range/limitation. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
For the purposes of the Office Action, the art rejection of the narrower statement also rejects the broad recitation given above.   
Claims 2-3 and 5 depend on claim 1.




The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


Claim 2 rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 2 fails to further limit the subject matter of claim 1 upon which it depends. Claim 1 limits the positive electrode to include the dopant (Me) in the chemical formula and is, therefore, doped with the dopant.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements. 

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1-3 and 5-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Carroll et al. (US 2018/0034042 A1).

Regarding claim 1 and 2, as best the examiner understands the claim with respect to the 112b rejection above, Carroll discloses lithium ion battery cells having cathodes formed from compositions (see [0050]) corresponding to the claim limitation “a positive electrode material for a lithium secondary battery.”  
Carroll discloses a material with the general formula, LixMyNuMnzO2. The disclosure of Carroll encompasses M to be Ti. The disclosure of Carroll further encompasses N to be a dopant selected from Cr, Fe, Co, V, and Zn (see [0051]).
Consequently, one of ordinary skill in the art before the effective filing date of the claimed invention would have had a reasonable expectation of success in preparing the positive material of with M as Ti and N to be a dopant selected from Cr, Fe, Co, V, and Zn. Therefore, Carroll teaches the elemental composition of the claimed “positive electrode material is Li1.2+y[Mn0.4Ti0.4]1-xMexO2, the dopant Me is selected from the group selected from Cr, Fe, Co, V, and Zn.”
The claimed range of Li1.2+y where -0.02≤y≤0.02 overlaps with the taught range of Lix where 1.2<x≤1.75. 
The claimed range of Mn0.4(1-x) where x is 0.025 ≤x≤0.05 overlaps with the taught range of Mnz where 0.2<z<1.0. 
The claimed range of Ti0.4(1-x) where x is 0.025 ≤x≤0.05 overlaps with the taught range of My where 0<y<0.55.
The claimed range of Mex where x is 0.025 ≤x≤0.05 overlaps with the taught range of Nu where 0≤ u≤ 0.55.
In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art", a prima facie case of obviousness exists (see MPEP 2144.05, I).

Regarding claim 3, as best the examiner understands the claim with respect to the 112b rejection above, Carroll discloses the processes of lithium diffusion into a disordered rock salt composition (see [0035]). Carroll does not explicitly disclose the claim limitation “lithium is reversibly intercalated and deintercalated by the positive electrode active material”, However, Carroll rendered obvious the claimed composition as discussed above. Regarding composition claims, if the composition is the same, it must have the same properties (see MPEP § 2112.01, II.). Therefore, it is the Examiner’s position that the cathode of modified Carroll has the property of reversibly intercalating and deintercalating lithium.

Regrading claim 5, as best the examiner understands the claim with respect to the 112b rejection above, Carroll discloses lithium ion battery cells (see [0050]) corresponding to the claimed “lithium secondary battery.” Carroll discloses a lithium foil anode and electrolyte (see [0068]) corresponding to the claimed “a negative electrode including a negative electrode active material; and an electrolyte.” The claimed positive electrode material was rendered obvious above. Carroll further teaches the inclusion of the disclosed disordered rock salt cathodes into battery cells (see [0068]) corresponding to the claim limitation “a positive electrode including the positive electrode material of claim 1”. 

Regrading claim 6, as best the examiner understands the claim with respect to the 112b rejection above, Carroll discloses lithium ion battery cells (see [0050]) corresponding to the claimed “lithium secondary battery.” Carroll discloses a lithium foil anode and electrolyte (see [0068]) corresponding to the claimed “a negative electrode including a negative electrode active material; and an electrolyte.” Carroll further teaches the inclusion of the disclosed disordered rock salt cathodes into battery cells (see [0068]) corresponding to the claim limitation “a positive electrode including the positive electrode material.” 
Carroll discloses a cathode material with the general formula, LixMyNuMnzO2 (see [0051]). The disclosure of Carroll encompasses M to be Ti. The disclosure of Carroll further encompasses N to be a dopant selected from Cr, Fe, Co, V, and Zn (see [0051]).
Consequently, one of ordinary skill in the art before the effective filing date of the claimed invention would have had a reasonable expectation of success in preparing the positive material of with the selection of M as Ti and N to be a dopant selected from Cr, Fe, Co, V, and Zn. Therefore, Carroll teaches the elemental composition of the claimed “positive electrode material is Li1.2+y[Mn0.4Ti0.4]1-xMexO2, the dopant Me is selected from the group selected from Cr, Fe, Co, V, and Zn.”
The claimed range of Li1.2+y where -0.02≤y≤0.02 overlaps with the taught range of Lix where 1.2<x≤1.75. 
The claimed range of Mn0.4(1-x) where x is 0.025 ≤x≤0.05 overlaps with the taught range of Mnz where 0.2<z<1.0. 
The claimed range of Ti0.4(1-x) where x is 0.025 ≤x≤0.05 overlaps with the taught range of My where 0<y<0.55.
The claimed range of Mex where x is 0.025 ≤x≤0.05 overlaps with the taught range of Nu where 0≤ u≤ 0.55.
In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art", a prima facie case of obviousness exists (see MPEP 2144.05, I).

Claim(s) 1-3 and 5-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yabuuchi et al. (Nature Communications 7.1 (2016): 1-10) in view of Carroll et al. (US 2018/0034042 A1) and in further view of Shimizu et al. (US 8,227,113 B2).


Regarding claim 1 and 2, as best the examiner understands the claim with respect to the 112b rejection above, Yabuuchi discloses a positive electrode (see Abstract) corresponding to the claimed “positive electrode active material”. Yabuuchi discloses the material Li1.2Ti0.4Mn0.4O2 (Figure 5) corresponding to the claimed “Li-[Mn-Ti]-O based material”. Yabuuchi is silent toward a dopant, however, Yabuuchi recognizes the prospect of new positive electrode materials with high capacity similar to Li1.2Ti0.4Mn0.4O2 (p8/C(right)/L3-5). 
Carroll discloses cathode compositions (see [0050]) corresponding to the claimed “positive electrode active material”.  Carroll further teaches disordered rock salts with a general formula that broadly encompasses the cathode material of Yabuuchi and the positive materials claimed in the instant application (see [0051]). Carroll further teaches the addition of dopants are shown to improve the electrochemical performance of the disordered rock-salt compositions (see [0052]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the cathode material of Yabuuchi with a dopant as taught by Carroll in order to improve the electrochemical performance of the cathode material. 
Additionally, Carroll teaches the use of the transition metals V, Cr, Fe, Co, and Zn as dopants (see [0051]) in his cathode compositions.
The disclosure of Carroll teaches that use of these dopants in cathode compositions are conventional and successful. 
Consequently, one of ordinary skill in the art before the effective filing date of the claimed invention would have had a reasonable expectation of success in preparing the positive material of Yabuuchi with the dopants of Carroll.
Shimizu teaches a similar overlithiated positive electrode material with rock-salt structure doped with a dopant (abstract, Table 1 and 2). Shimizu further teaches that the dopant should be provided such that 0.001≤x≤0.05 (P10/C4/L6), which closely overlaps the claimed range. Additionally, Shimizu teaches that the addition of the metal element(s) can increase the capacity (P16/C15/L43-44) and reduce resistance by increased lithium diffusion (P16/C16/L12-14).
It would have been obvious to one having ordinary skill in the art at the time of filing to have utilized the overlapped portion of the range for the amount of dopant in the positive electrode material of modified Yabuuchi with the reasonable expectation that such a selection would achieve an increased capacity and/or lower resistance (see MPEP 2144.05). 
Yabuuchi further discloses y=0 (Figure 5) which reads on the claimed range of -0.02≤y≤0.02.

Regarding claim 3, as best the examiner understands the claim with respect to the 112b rejection above, Yabuuchi teaches lithiation and delitiation (Figure 3e-g) corresponding to the claimed limitation “wherein lithium is reversibly intercalated and deintercalated by the positive electrode active material.”

Regarding claim 5, as best the examiner understands the claim with respect to the 112b rejection above, as discussed above, modified Yabuuchi rendered obvious the positive electrode material Li1.2+y[Ti0.4Mn0.4]1-xNxO2. Yabuuchi teaches the incorporation of the positive electrode material into a battery (P4/C(right)/L8-12). As shown by Shimizu (P16/C16/L49- 54), batteries possess the claimed “negative electrode including a negative electrode active material and an electrolyte”.

Regarding claim 6, as best the examiner understands the claim with respect to the 112b rejection above, Yabuuchi teaches the incorporation of the positive electrode material into a battery (P4/C(right)/L8-12). As shown by Shimizu (P16/C16/L49- 54), batteries possess the claimed “negative electrode including a negative electrode active material and an electrolyte”.
Yabuuchi discloses a positive electrode (see Abstract) corresponding to the claimed “positive electrode active material”. Yabuuchi discloses the material Li1.2Ti0.4Mn0.4O2 (Figure 5) corresponding to the claimed “Li-[Mn-Ti]-O based material”. Yabuuchi is silent toward a dopant, however, Yabuuchi recognizes the prospect of new positive electrode materials with high capacity similar to Li1.2Ti0.4Mn0.4O2 (p8/C(right)/L3-5). 
Carroll discloses cathode compositions (see [0050]) corresponding to the claimed “positive electrode active material”.  Carroll further teaches disordered rock salts with a general formula that broadly encompasses the cathode material of Yabuuchi and the positive materials claimed in the instant application (see [0051]). Carroll further teaches the addition of dopants are shown to improve the electrochemical performance of the disordered rock-salt compositions (see [0052]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the cathode material of Yabuuchi with a dopant as taught by Carroll in order to improve the electrochemical performance of the cathode material. 
Additionally, Carroll teaches the use of the transition metals V, Cr, Fe, Co, and Zn as dopants (see [0051]) in his cathode compositions.
The disclosure of Carroll teaches that use of these dopants in cathode compositions are conventional and successful. 
Consequently, one of ordinary skill in the art before the effective filing date of the claimed invention would have had a reasonable expectation of success in preparing the positive material of Yabuuchi with the dopants of Carroll.
Shimizu teaches a similar overlithiated positive electrode material with rock-salt structure doped with a dopant (abstract, Table 1 and 2). Shimizu further teaches that the dopant should be provided such that 0.001≤x≤0.05 (P10/C4/L6), which closely overlaps the claimed range. Additionally, Shimizu teaches that the addition of the metal element(s) can increase the capacity (P16/C15/L43-44) and reduce resistance by increased lithium diffusion (P16/C16/L12-14).
It would have been obvious to one having ordinary skill in the art at the time of filing to have utilized the overlapped portion of the range for the amount of dopant in the positive electrode material of modified Yabuuchi with the reasonable expectation that such a selection would achieve an increased capacity and/or lower resistance (see MPEP 2144.05). 
Yabuuchi further discloses y=0 (Figure 5) which reads on the claimed range of -0.02≤y≤0.02.

Double Patenting
	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

 

Claims 1-3 and 5-6 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3 of copending Application No. 17/339,111, published as US 2022/0149364 A1 (reference application) in view of Carroll et al. (US 2018/0034042 A1).
Although the claims at issue are not identical, they are not patentably distinct from each other because the cathode active material, Li1.2(Mn0.4 Ti0.4)0.95Al0.05O2, as a component of a lithium secondary battery in claim 1-3 of the reference patent renders obvious claims 1-3 and 5-6 of the instant application. 
To solve the same problem of providing a disordered rock salt cathode material for lithium batteries, Carroll teaches both Al and the claimed list of Cr, Fe, Co, V, and Zn are suitable dopants that improve the electrochemical performance of the disordered rock-salt compositions (see [0051] and [0052]).
Therefore, absent a showing of persuasive secondary considerations, it would have been obvious to one of ordinary skill in the art before the effective filling date of the instant application to have replaced the dopant Al of claim 1 of the reference application with a selection from Cr, Fe, Co, V, and Zn, based on the teachings of Carroll.
Furthermore, the material claimed in claim 2 of the reference application (Li1.2+y[Mn0.35Ti0.45]0.95Al0.05O2) and the proportions of the material claimed in the instant application (Li1.2+y[Mn0.4Ti0.4]1-xMexO2) when Me is selected to be Al are so close that one skilled in the art would expect them to have the same properties (see MPEP 2144.05, I).
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-3, 5-6  have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Further, as filing a terminal disclaimer, or filing a showing that the claims subject to the rejection are patentably distinct from the reference application’s claims, is necessary for further consideration of the rejection of the claims, such a filing should not be held in abeyance. Only objections or requirements as to form not necessary for further consideration of the claims may be held in abeyance until allowable subject matter is indicated (see MPEP 804 I, B, 1).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kayla E Clary whose telephone number is (571)272-2854. The examiner can normally be reached Monday - Friday 7:30-4:00 (MT).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allison Bourke can be reached on 303-297-4684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/K.E.C./
Kayla E. ClaryExaminer, Art Unit 1721                                                                                                                                                                                                        
/ALLISON BOURKE/Supervisory Patent Examiner, Art Unit 1721